ACCEPTED
                                                                                     03-14-00629-CV
                                                                                             5710318
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               6/17/2015 11:54:16 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
        ____________________________________________________

                             NO. 03-14-00629-CV       RECEIVED IN
                                                3rd COURT OF APPEALS
                                                     AUSTIN, TEXAS
                      IN THE COURT OF APPEALS   6/17/2015 11:54:16 AM
                  FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                              AT AUSTIN                  Clerk
  ______________________________________________________________

 LOS FRESNOS CONSOLIDATED INDEPENDENT SCHOOL DISTRICT
  and Michael L. WILLIAMS, Commissioner of Education, State of Texas
                            Appellants

                                       v.

                         JORGE VAZQUEZ,
                              Appellee
  _______________________________________________________________

   On Appeal from the 419 Judicial District Court, Travis County, Texas
                   Trial Court No. D-1-GN-13-003654
                Honorable Scott Jenkins, Judge Presiding
__________________________________________________________________

         APPELLANT’S NOTICE OF CHANGE OF FIRM NAME


      TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES, D. Craig Wood, Stacy T. Castillo and Elizabeth G. Neally,

Counsel for Appellant LOS FRESNOS CONSOLIDATED INDEPENDENT

SCHOOL DISTRICT (hereinafter, “Appellant,”) and files this notice of change

of firm name with the court clerk. The mailing address, e-mail address, telephone

number and fax number have not changed. The firm name has changed from


                                       -1-
Walsh, Anderson, Gallegos, Green & Treviño, P.C. to Walsh Gallegos Treviño

Russo & Kyle P.C. The new firm name should read as follows with the mailing

address, telephone number and fax number:

            D. Craig Wood
            Walsh Gallegos Treviño Russo & Kyle P.C.
            100 NE Loop 410, Suite 900
            San Antonio, TX 78216
            Telephone: (210) 979-6633
            Facsimile: (210) 979-7024

            Stacy T. Castillo
            Walsh Gallegos Treviño Russo & Kyle P.C.
            100 NE Loop 410, Suite 900
            San Antonio, TX 78216
            Telephone: (210) 979-6633
            Facsimile: (2100) 979-7024

            Elizabeth G. Neally
            Walsh Gallegos Treviño Russo & Kyle P.C.
            100 NE Loop 410, Suite 900
            San Antonio, TX 78216
            Telephone: (210) 979-6633
            Facsimile: (2100) 979-7024

      WHEREFORE, PREMISES CONSIDERED,                   Appellant’s   Counsel

respectfully requests that the Court forward all future communications to the

undersigned as noted above.




                                     -2-
                                      Respectfully Submitted,

                                      Walsh Gallegos Treviño Russo & Kyle P.C.
                                      100 NE Loop 410, Suite 900
                                      San Antonio, TX 78216
                                      Telephone: (210) 979-6633
                                      Facsimile: (210) 979-7024

                               By:    /s/ D. CRAIG WOOD
                                      D. CRAIG WOOD
                                      State Bar No. 21888700
                                      STACY T. CASTILLO
                                      State Bar No. 00796322
                                      Elizabeth g. Neally
                                      State Bar No. 14840400

                                      ATTORNEYS FOR APPELLANTS


                         CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that on the 17th day of June, 2015, a true
and correct copy of the foregoing Appellant’s Notice Of Change Of Firm Name
was electronically filed with the Clerk of the Court using CM/ECF system and has
been served on all counsel of record:

Mark W. Robinett
Brim, Arnett, Robinett & Conners, P.C.
2525 Wallingwood Drive, Building 14
Austin, TX 78746

Jennifer Hopgood
Nichole Bunker-Henderson
Assistant Attorneys General
Administrative Law Division
Office of the Attorney General of Texas
P.O. Box 12548, Capitol Station                            /s/ D. CRAIG WOOD
Austin, Texas 78711-2548                                       D. CRAIG WOOD



                                          -3-